Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14, 19, 21-25, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fennell (8,427,298) in view of KANSU (see IDS, ref. # 11).
Regarding claims 9, 13, 21 and 27, Fennell discloses claimed invention except the transimpedance amplifier is a caccode common source transimpedance amplifier circuit. Fennell (Figs. 1 and 4) discloses an analyte monitoring system comprising: common source transimpedance amplifier circuit for the transimpedance amplifier (420) of Fennell as KANSU has disclosed their use in a similar context. Regarding utilized NCNTFET and PCNTFET claimed in claim 9, which is considered a matter of design engineering since the carbon nonotube field effect transistor are widely used and readily available. Regarding the direct connection claimed, KANSU discloses direct connection when switch (M8) is closed.
Regarding claim 10, wherein the transimpedance gain is based on component(s) value selected, which is/are considered a matter of design engineering and would have been obvious to a person having ordinary skill in the art.
Regarding claim 11, wherein the desired power supply voltage source for a specific intended use of the invention is considered a matter of design engineering as some desired voltage supply is needed for circuit operation.
Regarding claim 12, wherein the power consumption is based on component(s) value/size selected, which is/are considered a matter of design engineering and would have been obvious to a person having ordinary skill in the art.
Regarding claim 14, wherein KANSU disclose resistor and capacitor in parallel and connected between input and output.
Regarding claim 19, wherein KANSU (M1 and M7) can be read as claimed first and fourth transistors directly connected to ground.
Regarding claim 22, wherein the transistor is NMOS.
Regarding claim 23, wherein utilizing NCNTFET is considered a matter of design engineering since the carbon nonotube field effect transistor are widely used and readily available.
Regarding claim 24, wherein KANSU disclose resistor and capacitor in parallel and connected between input and output.
Regarding claim 25, wherein KANSU (M1 and M7) can be read as claimed first and fourth transistors directly connected to ground.
Regarding claim 28, wherein KANSU disclose resistor and capacitor in parallel and connected between input and output.
Regarding claim 29, wherein the transimpedance gain is based on component(s) value selected, which is/are considered a matter of design engineering and would have been obvious to a person having ordinary skill in the art.
Regarding claim 30, wherein the desired power supply voltage source for a specific intended use of the invention is considered a matter of design engineering as some desired voltage supply is needed for circuit operation.
Regarding claim 31, wherein the power consumption is based on component(s) value/size selected, which is/are considered a matter of design engineering and would have been obvious to a person having ordinary skill in the art.

Allowable Subject Matter
Claims 20, 26 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 20, 26 and 32, no prior art found having the schematic of a biasing circuit claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14, 21, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17, 1, 2 of U.S. Patent No. 11,309,846. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations are present in the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843